Exhibit 99.1 Altairnano Transfers Interest in AlSher Titania Joint Venture to Sherwin-Williams RENO, Nev. – May 3, 2010 – Altair Nanotechnologies, Inc. (Altairnano) (Nasdaq: ALTI), a provider of energy storage systems for clean, efficient power and energy management, today announced the signing of a Definitive Agreement with The Sherwin-Williams Company that provides for the transfer of Altairnano’s 70% share in the AlSher Titania Joint Venture to Sherwin-Williams, who will now own 100% of AlSher Titania.All previous agreements between Sherwin-Williams and Altairnano regarding the AlSher Titania Joint Venture are superseded.The agreement enables Altairnano and Sherwin-Williams to independently pursue their diverging objectives and technological interest.Sherwin-Williams will continue efforts to find additional partners to move the AlSher Titania business forward. Under terms of the agreement, certain intellectual property relating to the Altairnano Hydrochloride Process (AHP), along with certain other intellectual property owned by Altairnano, has been licensed to AlSher Titania. Altairnano may receive future payments from AlSher Titania based upon future revenues generated from the AHP or from royalty payments relating to the licensed intellectual property.The amount of future payments from AlSher Titania to Altairnano based on AlSher Titania revenue and royalty payments is capped at $3,000,000. The payments to Altairnano and continuation of the intellectual property licenses are conditional upon certain milestones being achieved and payments being made to Altairnano. AlSher Titania also has an option to purchase the licensed intellectual property for $2,000,000. “This transaction allows for the scale up of the AHP titanium dioxide technology with limited involvement of Altairnano’s employees and will give us a reasonable return should AlSher Titania be successful,” said Terry Copeland, President and CEO of Altairnano.“In support of our strategy shift that we announced in late 2008, this sale completes the process of shifting our resources out of the life sciences and performance materials markets allowing us to focus entirely on the power and energy systems market,” continued Dr.
